Case 13-13223-JMC-13           Doc 55    Filed 12/07/18     EOD 12/07/18 10:29:41       Pg 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

IN RE:                                           )
                                                 )
Shawn Lee Estep                                  )
                                                          CASE NUMBER: 13-13223-JMC-13
Jennifer Camille Estep                           )
                                                 )
DEBTORS                                          )




                             NOTICE OF FINAL CURE PAYMENT

       Pursuant to Fed. Bankr. Rule 3002.1(f), the Trustee files Notice that the amount
required to cure the default in the below claim has been paid in full and that the Debtors have
completed all mortgage payments under the plan.

Name of Creditor: SHELLPOINT MORTGAGE SERVICING


FINAL CURE AMOUNT

   Court            Trustee
   Claim #           Claim #    Account #                 Claim Allowed        Amount Paid
     10                  4        0253                      $17,994.66          $17,994.66

MONTHLY ONGOING MORTGAGE PAYMENT

XX Mortgage was paid through the Chapter 13 conduit.
   Trustee conduit ended December 2018. Debtors resume direct payment January 2019.
__ Mortgage is paid directly by the Debtor.

        Within 21 days of service of this Notice, the creditor MUST file and serve on the Debtor,
Debtor’s counsel, and the Trustee, pursuant to Fed.R.Bank.P. 3002.1(g), a statement indicating
whether it agrees that the Debtor has paid in full the amount required to cure the default, has
paid all outstanding post-petition fees, costs or negative escrow amounts due, and whether,
consistent with § 1322(b)(5), the Debtor is otherwise current on all payments, or be subject to
further action of the Court.

The statement shall itemize the required cure or post-petition amounts, if any, that the Creditor
contends remain unpaid as of the date of the statement. The statement shall be filed as a
supplement to the Creditor’s proof of claim and is not subject to Fed.R.Bank.P. 3001(f). Failure
to notify may result in sanctions.


Date: December 07, 2018
                                                 /s/ John M. Hauber
                                                 John M. Hauber, Trustee
Case 13-13223-JMC-13         Doc 55     Filed 12/07/18     EOD 12/07/18 10:29:41        Pg 2 of 2


                                CERTIFICATE OF SERVICE

          I hereby certify that on Friday, December 7, 2018, a copy of the foregoing Notice of
Final Cure Payment was filed electronically. Notice of this filing will be sent to the following
party/parties through the Court's Electronic Case Filing System. The party/parties may access
this filing through the Court's system.


                                             US Trustee
                                    ustpregion10.in.ecf@usdoj.gov


                                        MARK S ZUCKERBERG
                                         filings@mszlaw.com




       I further certify that on Friday, December 7, 2018, a copy of the foregoing Notice of
Final Cure Payment was mailed by US First-Class mail, postage prepaid and properly
addressed to the following:

    SHELLPOINT MORTGAGE                            Shawn Lee Estep
    SERVICING                                      Jennifer Camille Estep
    PO BOX 10826                                   9051 S CR 600 E
    GREENVILLE, SC, 29603                          Selma, IN, 47383




                                                 /s/ John M. Hauber
                                                 John M. Hauber, Trustee
